Case 20-34879 Document 88-9 Filed in TXSB on 10/29/20 Page 1 of 4




              EXHIBIT I
         Case 20-34879 Document 88-9 Filed in TXSB on 10/29/20 Page 2 of 4




                                          V
                                       EAGLE PIPE


                                        August 18, 2020


VIA OVERNIGHT DELIVERY AND EMAIL

U.S. Bank National Association
Asset Based Finance Division
9900 W. 87th Street
Overland Park, Kansas 66212
Attention: Robyn Ritchie
robyn.ritchie@usbank.com


         Re:       Inventory Returns

Dear Robyn:

       We are receipt of the letter from U.S. Bank National Association (the “Administrative
Agent”) to Eagle Pipe, LLC (“Eagle Pine”) dated August 6, 2020 (the “Inventory Return Letter”)
and the letter from the Administrative Agent to the Borrower dated August 13, 2020 (the
“Reservation of Rights Letter”, and collectively with the Inventory Return Letter, the “Letters”)
regarding certain matters related to the Loan and Security Agreement dated as of April 6, 2018
(as amended, the “Loan Agreement”) by and among Eagle Pipe, the other Credit Parties thereto,
each of the Lenders from time to time party thereto and the Administrative Agent, as LC Issuer,
Co-Collateral Agent, Joint Lead Arranger and administrative agent for the Lenders. Capitalized
terms used but not defined in this letter will have the meanings given to them in the Loan
Agreement.

       Eagle Pipe disputes the Administrative Agent’s assertions in both letters that returns of
inventory to suppliers, including the Proposed Boomerang Return (as defined in the Inventory
Return Letter), are not part of Eagle Pipe’s Ordinary Course of Business. Inventory returns are
and historically have been part of Eagle Pipe’s Ordinary Course of Business. Thus, the Proposed
Boomerang Return, like other inventory returns, was done in accordance with past practice and
in accordance with the Borrower’s Ordinary Course of Business.

       As a result of Eagle Pipe’s disagreement with the Administrative Agent’s
characterization of inventory returns. Eagle Pipe is unable to return the acknowledgement
attached to the Inventory Return Letter as Eagle Pipe cannot represent that it has not



4849-2290-3496.1
                                                            BOOMERANG_10/30/20 HRG. EX._000057
        Case 20-34879 Document 88-9 Filed in TXSB on 10/29/20 Page 3 of 4


U.S. Bank National Association
August 18, 2020
Page 2


consummated inventory returns. Eagle Pipe can provide the information requested in Exhibit A
to the Inventory Return Letter but such information has been provided in borrowing base
certificates and other reports to the Administrative Agent. However, if the Administrative Agent
would still like a separate report listing all inventory returns since May 8, 2020, Eagle Pipe will
provide that on or before [September 11th], 2020 as requested.

        For the reasons set forth above, Eagle Pipe disputes the Administrative Agent’s assertions
in the Reservation of Rights letter that Eagle Pipe has breached any provision of the Loan
Agreement. Because inventory returns are part of Eagle Pipe’s Ordinary Course of Business,
including the Subject Returns (as defined in the Reservation of Rights Letter), no breach of
Section 7.15 of the Loan Agreement has occurred. The fact that the Boomerang Return
Agreement (as defined in the Reservation of Rights Letter), like other inventory returns, was a
disposition as a part of Eagle Pipe’s Ordinary Course of Business, there is also no violation of
Section 7.9 of the Loan Agreement.

        Consistent with our recent conversations regarding the Loan Agreement, we hope that the
Administrative Agent understands that in addition to inventory returns being in the Ordinary
Course of Business, these inventory returns are beneficial for the financial strength of Eagle Pipe
and, as the models we have presented show, are also beneficial to US Bank. Inventory returns
continue to be an important tool for us and help us better manage the current downturn in our
industry.

       Please let us know if you would like to discuss any of the above matters. We look
forward to working with you in our ongoing negotiations regarding a forbearance agreement
and/or other amendments to the Loan Agreement that are mutually satisfactory to the
Administrative Agent and Eagle Pipe.

                                             Sincerely,

                                             Eagle Pipe, LLC
                                                          /
                                                      / V

                                             By:
                                             Name:
                                             Title:

cc:      Vorys, Sater, Seymour and Pease LLP
         200 Public Square, Suite 1400
         Cleveland, Ohio 44114
         Attention: Martin S. Gates, Esq.
         msgates@vorys. com

         U.S. Bank National Association



4849-2290-3496.1

                                                              BOOMERANG_10/30/20 HRG. EX._000058
        Case 20-34879 Document 88-9 Filed in TXSB on 10/29/20 Page 4 of 4


U.S. Bank National Association
August 18, 2020
Page 3


         136 Washington St.
         Naperville, IL 60540
         Attention: Andrew Stredde




4849-2290-3496.1
                                                   BOOMERANG_10/30/20 HRG. EX._000059
